Exhibit 10.14

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) between Allscripts
LLC, a Delaware limited liability company (“Company”), and Joe Carey
(“Executive”) is made and entered into as of December 31, 2004.

 

W I T N E S S E T H:

 

WHEREAS, Allscripts, Inc. and Executive entered into an Employment Agreement,
dated as of July 8, 2002 (as the same may be further amended, supplemented or
otherwise modified from time to time, the “Employment Agreement”); and

 

WHEREAS, in connection with a corporate reorganization of Allscripts, Inc.
consummated in 2000, (1) Allscripts, Inc. became a wholly owned subsidiary and
operating company of Allscripts Healthcare Solutions, Inc., a Delaware
corporation (“Parent”), (2) Parent became a publicly held company, and (3)
Executive was made an officer of Parent; and

 

WHEREAS, Allscripts, Inc., has been converted to a limited liability company
under the laws of the State of Delaware; and

 

WHEREAS, the Compensation Committee of the Board of Directors of Parent (the
“Board”), after comprehensive review of employment arrangements with executive
officers, has determined that it is advisable and in the best interests of
Parent, Company and Parent’s stockholders to modify such arrangements in light
of the above reorganization, and to more appropriately reflect the current
business and legal environment and risk profile of Parent and its subsidiaries;
and

 

WHEREAS, Company and Executive desire to amend the Employment Agreement upon the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
promises and agreements herein contained, the parties hereto agree as follows:

 

1. Amendment Date. This Amendment shall be deemed effective as of January 1,
2005 (the “Amendment Date”). Except as specifically set forth in this Amendment,
all capitalized terms used in this Amendment shall have the same meaning as set
forth in the Employment Agreement.

 

2.

Changes to Reflect Reorganization. Executive hereby acknowledges and agrees that
Executive serves as an executive officer of Parent and Company. Parent shall be
bound by all applicable terms and conditions of the Employment Agreement, as
modified by this Amendment. Executive agrees that any and all provisions in the
Employment Agreement intended to benefit Company (including duties or
obligations owed to Company) shall be deemed to include Parent, and that Company
shall be entitled to enforce such duties and/or obligations on Parent’s behalf.
Without limiting the foregoing, the non-competition and confidentiality
provisions set forth in Section 5 of the Employment Agreement are hereby amended
to extend the protections provided therein to Parent and Parent’s subsidiaries
and affiliates, and applicable references therein to “Company” in

 



--------------------------------------------------------------------------------

 

Section 5 shall be deemed to include Parent and any of its subsidiaries. Each
reference in the Employment Agreement to “Allscripts, Inc.” shall be deemed
changed to “Allscripts LLC”.

 

3. Base Salary. The annual base salary as stated in Section 3.1 of the
Employment Agreement shall be changed to Two Hundred Ninety Thousand Dollars
($290,000), effective as of the Amendment Date.

 

4. Performance Bonus. Section 3.2 of the Employment Agreement is hereby deleted
and the following inserted in lieu thereof:

 

Executive shall be eligible to receive a cash bonus in accordance with this
Section 3.2. Payment of the Performance Bonus, if any, will be subject to the
sole discretion of the CEO, Board or a committee of the Board, and the amount of
any such Performance Bonus will be determined by, and based upon criteria
selected by, the CEO, Board or such committee. Based upon the foregoing exercise
of discretion, Executive’s target Performance Bonus, if any, shall be 50% of
his/her salary, but may, based on performance, exceed such amount. The
Performance Bonus shall be payable on or before April 30 of the year immediately
succeeding the Fiscal Year for which such Performance Bonus was earned;
provided, however, that if the applicable Company (or Parent) objectives are
based upon Company’s (or Parent’s) annual audited financial statements, and if,
on April 30 of the applicable year such financial statements have not yet been
issued, the Performance Bonus, if any, shall be payable promptly upon the
issuance of such financial statements.

 

5. Renewal and Rights Upon Expiration/Termination.

 

(a) The second sentence of Section 2 of the Employment Agreement is hereby
deleted and the following inserted in the lieu thereof:

 

Thereafter, the Company may elect to renew this Agreement upon the expiration of
the initial term or any renewal term by providing written notice of renewal to
Executive at least ninety (90) days prior to the expiration of the then current
term. If such notice is not provided, Executive must notify Company that Company
failed to provide a notice of renewal. If Company does not cure such failure
within five (5) business days, this Agreement will terminate at the expiration
of the then current term. If Company elects not to renew this Agreement at the
end of the initial term or any renewal term, such nonrenewal shall be treated as
a termination of the Employment Period without cause by Company for the limited
purpose of determining the payments and benefits available to Executive (i.e.,
Executive shall be entitled to the severance/benefits set forth in Section
4.5.1). If Executive elects not to renew this Agreement, the same shall not
constitute a termination of the Employment Period without cause and Executive
shall be entitled to receive the severance/benefits set forth in Section 4.5.5.

 

2



--------------------------------------------------------------------------------

(b) The second sentence of Section 4.3 is hereby deleted and the following
inserted in lieu thereof:

 

If Company elects not to renew this Agreement at the end of the initial term or
any renewal term, such nonrenewal shall be treated as a termination of the
Employment Period without cause by Company for the limited purpose of
determining the payments and benefits available to Executive (i.e., Executive
shall be entitled to the severance/benefits set forth in Section 4.5.1).

 

(c) Section 4.5.1 of the Employment Agreement shall be amended to delete the
parenthetical reference in the first sentence thereof (i.e., “other than
non-renewal by Company under Section 2”).

 

(d) Section 4.5.1 (ii) and Section 4.5.4 of the Employment Agreement shall be
amended so as to provide that any Performance Bonus payable with respect to the
Fiscal Year in which the Termination Date occurs shall be the target Performance
Bonus based on a percentage of Executive’s salary and shall be paid in
accordance with Section 3.2.

 

(e) Section 4.5.5 of the Employment Agreement is hereby amended so as to delete
all references therein to non-renewal by Company, and to replace such references
with “non-renewal by Executive”.

 

6. Change of Control - Severance.

 

(a) For purposes of the definition of “Change of Control” in Section 4.4.2 of
the Employment Agreement, a Change of Control shall be deemed to include a
Change of Control of Parent, and with respect to Company, references to “shares”
or “common stock” shall be deemed to include the membership interests of
Company.

 

(b) Section 4.5.1 of the Employment Agreement shall be amended so as to delete
the reference to “2.99” in subsection (i) of Section 4.5.2, and to replace such
reference with the number “2”.

 

(c) Section 4.5.2 shall be amended to provide that Executive shall receive a
lump sum Performance Bonus amount equal to the target Performance Bonus that
would have been received by Executive during the Fiscal Year in which the Change
of Control occurs multiplied by 2.

 

7. Duration of Noncompetition/Nonsolicitation Covenants. Sections 5.1 and 5.2 of
the Employment Agreement shall be amended to increase the duration of the
noncompetition and nonsolicitation covenants described therein from one (1) year
to two (2) years.

 

8. Stock Award. The parties hereto further acknowledge and agree that, as of the
Amendment Date, Executive shall receive a stock option award, which shall
entitle Executive to acquire up to 50,000 shares of Parent’s common stock,
subject to the terms and conditions (including vesting) set forth in any award
agreement or similar documentation required by Parent or Company.

 

3



--------------------------------------------------------------------------------

9. Miscellaneous. Except as modified by this Amendment, the Employment Agreement
shall continue in full force and effect and is hereby ratified and confirmed. To
the extent that any provision of this Amendment is inconsistent with the
Agreement, the terms of this Amendment shall control. This Amendment and the
Employment Agreement (a) are complete, (b) constitute the entire and original
understanding between the parties with respect to the subject matter hereof and
thereof, and (c) supersede all prior agreements, whether oral or written. No
waiver, modification, or addition to this Amendment or the Employment Agreement
shall be valid unless in writing and signed by the parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

ALLSCRIPTS LLC

By:

 

/s/ Glen E. Tullman

Title:

 

Chairman and Chief Executive Officer

Joseph E. Carey

/s/ Joseph E. Carey

 

4